                                                Case 1:20-cv-01264-DAD-BAM Document 42 Filed 09/17/20 Page 1 of 6


                                            1 Shawtina F. Lewis (SBN 259255)
                                              shawtina.lewis@nelsonmullins.com
                                            2 NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP
                                            3 19191 South Vermont Avenue, Suite 900
                                              Torrance, CA 90502
                                            4 Telephone:     424.221.7400
                                              Facsimile:     424.221.7499
                                            5
                                              Attorneys for Defendants
                                            6 C. R. Bard, Inc.;

                                            7 Bard Peripheral Vascular, Inc.; and
                                              McKesson Corporation
                                            8
                                                                          UNITED STATES DISTRICT COURT
                                            9
                                                                         EASTERN DISTRICT OF CALIFORNIA
  LLP




                                           10
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11 JENNIFER PELAYO,                             Case No.: 1:20-cv-01264-AWI-SKO
             A TTORNEYS AT L AW




                                           12                       Plaintiff,             JOINT MOTION TO STAY DISCOVERY
                L OS A NGELE S




                                                                                           AND ALL PRETRIAL DEADLINES &
                                           13         v.                                   ORDER

                                           14 C. R. BARD INC.; BARD PERIPHERAL
                                              VASCULAR, INC.; McKESSON
                                           15 CORPORATION; and DOES 1–100,
                                              inclusive,
                                           16
                                                                 Defendants.
                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28


                                                           JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 42 Filed 09/17/20 Page 2 of 6


                                            1          Pursuant to Federal Rule of Civil Procedure 26(c) and (d), Plaintiff in the above-titled
                                            2   action and Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively, “Bard”)
                                            3   (Plaintiff and Bard are collectively referred to herein as “the Parties”), respectfully request that
                                            4   this Court temporarily stay discovery and all pretrial deadlines and continue the initial Scheduling
                                            5   Conference in this case for 90 days after entry of the [Proposed] Order while the Parties pursue
                                            6   settlement discussions. In support thereof, the Parties state as follows:
                                            7          1.       This case was originally filed in the State Court of Dallas County, Texas, by a Texas
                                            8   resident serving as lead plaintiff, and joined multiple individual plaintiffs, including the instant
                                            9   plaintiff. The case was subsequently removed by Bard to the United States District Court for the
  LLP




                                           10   Northern District of Texas, Dallas Division.
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11          2.       On August 31, 2020, the Court issued an Order granting the lead plaintiff’s
             A TTORNEYS AT L AW




                                           12   Unopposed Motion to Sever and Transfer Venue of Out-of-State Plaintiff’s Cases, and the case
                L OS A NGELE S




                                           13   was transferred to this District and assigned to this Court. [Doc. 26].
                                           14          3.       Since before the transfer of the instant case from the Northern District of Texas,
                                           15   Dallas Division, to this District, the Parties have been engaging in serious settlement discussions.
                                           16   Accordingly, the Parties jointly move this Court for an order staying discovery and pretrial
                                           17   deadlines and continuing the initial Scheduling Conference in this case for 90 days after entry of
                                           18   the [Proposed] Order to allow the Parties to continue to engage in settlement discussions. This will
                                           19   further facilitate settlement discussions and prevent unnecessary expenditures of the parties and
                                           20   judicial resources.
                                           21          4.       A district court has broad discretion over pretrial discovery rulings. See, e.g.,
                                           22   Crawford-El v. Britton, 523 U.S. 574, 598 (1998); accord Thermal Design, Inc. v. Am. Soc’y of
                                           23   Heating, Refrigerating & Air-Conditioning Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014);
                                           24   Burns v. EGS Fin. Care, Inc., No. 4:15-CV-06173-DGK, 2016 WL 7535365 at *1 (W.D. Mo. Apr.
                                           25   12, 2016); see also Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988) (“A district court
                                           26   must be free to use and control pretrial procedure in furtherance of the orderly administration of
                                           27   justice.”); see also CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (district courts possess
                                           28
                                                                                            1
                                                            JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 42 Filed 09/17/20 Page 3 of 6


                                            1   “inherent power to control the disposition of the causes on its docket in a manner which will
                                            2   promote economy of time and effort for itself, for counsel, and for litigants”).
                                            3          5.        Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the scope
                                            4   of discovery or control its sequence.        See Britton, 523 U.S. at 598.       Although settlement
                                            5   negotiations do not automatically excuse a party from its discovery obligations, the parties can
                                            6   seek a stay prior to the cutoff date. See Sofo v. Pan-American Life Ins. Co., 13 F.3d 239, 242 (7th
                                            7   Cir. 1994); Wichita Falls Office Assocs. V. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993)
                                            8   (finding that a “trial judge’s decision to curtail discovery is granted great deference,” and noting
                                            9   that the discovery had been pushed back a number of times because of pending settlement
  LLP




                                           10   negotiations).
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11          6.        The Parties agree that the relief sought herein is necessary to handle the case in the
             A TTORNEYS AT L AW




                                           12   most economical fashion, yet allow sufficient time to schedule and complete discovery if
                L OS A NGELE S




                                           13   necessary, consistent with the scheduling obligations of counsel. The relief sought in this Motion
                                           14   is not being requested for delay, but so that justice may be done.
                                           15          WHEREFORE, The Parties jointly request that discovery and all pretrial deadlines be
                                           16   stayed and that the initial Scheduling Conference be continued for 90 days after entry of the
                                           17   [Proposed] Order to allow the Parties to conduct ongoing settlement negotiations.
                                           18                                     [Signatures on the following page]
                                           19   //
                                           20   //
                                           21   //
                                           22   //
                                           23   //
                                           24   //
                                           25   //
                                           26   //
                                           27   //
                                           28   //
                                                                                            2
                                                            JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 42 Filed 09/17/20 Page 4 of 6


                                            1
                                                 DATED: September 16, 2020      Respectfully submitted,
                                            2
                                                                                NELSON MULLINS RILEY & SCARBOROUGH LLP
                                            3

                                            4                                   /s/ Shawtina F. Lewis
                                                                                Shawtina F. Lewis (SBN 259255)
                                            5                                   19191 South Vermont Avenue, Suite 900
                                                                                Torrance, CA 90502
                                            6                                   Telephone: 424.221.7400
                                                                                Facsimile: 424.221.7499
                                            7                                   shawtina.lewis@nelsonmullins.com
                                                                                Attorney for Defendants
                                            8                                   C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
                                            9
                                                 DATED: September 16, 2020      Respectfully submitted,
  LLP




                                           10
                                                                                FEARS NACHAWATI LAW FIRM
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
             A TTORNEYS AT L AW




                                           12                                   /s/ Arati Furness (as authorized on 9/14/2020)
                L OS A NGELE S




                                                                                Arati Furness, CA Bar No. 225435
                                           13
                                                                                (admitted in EDCA)
                                           14                                   Steven S. Schulte
                                                                                Texas Bar No. 24051306
                                           15                                   Eric M. Przybysz
                                                                                Darren McDowell
                                           16                                   5473 Blair Road
                                                                                Dallas, Texas 75231
                                           17
                                                                                T: (214) 890-0711/F: (214) 890-0712
                                           18                                   afurness@fnlawfirm.com
                                                                                ericp@fnlawfirm.com
                                           19                                   schulte@fnlawfirm.com
                                                                                dmcdowell@fnlawfirm.com
                                           20

                                           21
                                                                                Attorneys for Plaintiff
                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                        3
                                                        JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 42 Filed 09/17/20 Page 5 of 6


                                            1                                    CERTIFICATE OF SERVICE
                                            2          I hereby certify that on September 16, 2020, I electronically filed the foregoing with the
                                            3   Clerk of Court using the CM/ECF system and I served a copy of the foregoing pleading on all
                                            4   counsel for all parties, via the CM/ECF system and/or mailing same by United States Mail,
                                            5   properly addressed, and first class postage prepaid, to all counsel of record in this matter.
                                            6
                                                                                          By:     /s/ Shawtina F. Lewis
                                            7                                                     Shawtina F. Lewis
                                            8

                                            9
  LLP




                                           10
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
             A TTORNEYS AT L AW




                                           12
                L OS A NGELE S




                                           13

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                         4
                                                         JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-01264-DAD-BAM Document 42 Filed 09/17/20 Page 6 of 6


                                            1                                                ORDER
                                            2          Having considered the parties’ stipulation, the Court hereby GRANTS the parties’
                                            3   request. The Initial Scheduling Conference remains set for December 9, 2020, at 9:30 AM in
                                            4   Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. All discovery and
                                            5   pretrial deadlines in this action are hereby stayed until the Initial Scheduling Conference. The
                                            6   parties shall file a Joint Scheduling Report in full compliance with the requirements set forth in
                                            7   the Order Setting Mandatory Scheduling Conference and the Court’s September 16, 2020 Minute
                                            8   Order at least one (1) full week prior to the Scheduling Conference. (See Doc. No. 41.) The
                                            9   parties may appear at the conference by telephone with each party using the following dial-in
  LLP




                                           10   number and access code: dial-in number 1-877-411-9748; access code 3219139. If the parties
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11   file a notice of settlement prior to the conference, then the conference will be vacated. However,
             A TTORNEYS AT L AW




                                           12   if the parties are unable to reach a settlement, then the conference will proceed.
                L OS A NGELE S




                                           13

                                           14   IT IS SO ORDERED.
                                           15
                                                   Dated:     September 16, 2020                          /s/ Barbara   A. McAuliffe               _
                                           16
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                         5
                                                         JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
